

116 HCON 100 IH: Urging the establishment of a United States Commission on Truth, Racial Healing, and Transformation.
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 100IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Ms. Lee of California (for herself, Ms. Norton, Ms. Moore, Mr. Hastings, Mr. Espaillat, Ms. Clarke of New York, Mr. Brown of Maryland, Ms. Tlaib, Ms. Bass, Mr. García of Illinois, Mr. McGovern, Ms. Omar, Ms. Fudge, Ms. Jayapal, Ms. Barragán, Mr. Thompson of Mississippi, Ms. Blunt Rochester, Ms. Meng, Mr. Blumenauer, Mrs. Hayes, Mr. Trone, Mr. Khanna, Mr. Lowenthal, Mrs. Carolyn B. Maloney of New York, Ms. Sánchez, Mr. Connolly, Ms. Haaland, Mrs. Watson Coleman, Mr. Lewis, Mr. Scott of Virginia, Ms. Jackson Lee, Ms. Clark of Massachusetts, Mr. DeSaulnier, Ms. Sewell of Alabama, Mr. Bishop of Georgia, Ms. Pressley, Mr. Raskin, Mr. Sarbanes, Ms. Ocasio-Cortez, Mr. Meeks, Mr. Payne, Mr. Rush, Mr. Cox of California, Ms. Pingree, Mr. McNerney, Mr. Cohen, Mr. Smith of Washington, Mrs. Beatty, Mr. Carson of Indiana, Mr. Horsford, Mr. Casten of Illinois, Ms. Schakowsky, Mr. Cooper, Mrs. Lowey, Mr. Castro of Texas, Ms. Adams, Mr. Kennedy, Ms. Davids of Kansas, Mr. Ruiz, Ms. Velázquez, Mr. Butterfield, Mr. Richmond, Mrs. Trahan, Mr. Pallone, Mr. Engel, Mr. Grijalva, Mr. Evans, Mr. Takano, Mr. Serrano, Mr. Vela, Ms. Speier, Ms. Escobar, Mr. Gallego, Mrs. Napolitano, Mr. Cárdenas, Mr. Panetta, Mr. Ted Lieu of California, Mr. Sires, Mrs. Luria, Mr. Neguse, Mrs. Dingell, Mr. Sean Patrick Maloney of New York, Mr. McEachin, Ms. Wilson of Florida, Ms. Kelly of Illinois, Mr. Lamb, Mr. Ryan, Mr. Levin of Michigan, Ms. Bonamici, Mr. Welch, Mr. Vargas, Mr. Price of North Carolina, Mr. Crist, Ms. Lofgren, Mr. Keating, Ms. Wasserman Schultz, Mr. Sablan, Mr. Clay, Ms. Roybal-Allard, Mr. Thompson of California, Ms. Eshoo, Ms. Judy Chu of California, Ms. DeGette, Mrs. Kirkpatrick, Mr. Johnson of Georgia, Mr. Swalwell of California, Mr. Krishnamoorthi, Mr. Neal, Mr. Aguilar, Mr. Sherman, Mr. Pocan, Mr. Cicilline, and Mr. Suozzi) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONUrging the establishment of a United States Commission on Truth, Racial Healing, and Transformation.Whereas the first ship carrying enslaved Africans to what is now known as the United States of America arrived in 1619;Whereas this event 400 years ago was significant not only because it ushered in the institution of chattel slavery of African Americans, but also because it facilitated the systematic oppression of all people of color that has been a devastating and insufficiently understood and acknowledged aspect of our history over these past 400 years, and that has left a legacy of this oppression that haunts us to this day;Whereas the institution of American chattel slavery subjugated African Americans for nearly 250 years, fractured our Nation, and made a mockery of its founding principle that all men are created equal;Whereas our Constitution failed to end slavery and oppressions against African Americans and other people of color, thus embedding in our society the belief in the myth of a hierarchy of human value based on superficial physical characteristics such as skin color and facial features, and resulting in purposeful and persistent racial and gender inequities in education, health care, employment, Social Security and veteran benefits, land ownership, financial assistance, food security, wages, voting rights, and the justice system;Whereas these oppressions denied opportunity and mobility to African Americans and other people of color within the United States, resulting in stolen labor worth billions of dollars while ultimately forestalling landmark contributions that African Americans and other people of color would make in science, arts, commerce, and public service;Whereas Reconstruction represented a significant but constrained moment of advances for Black rights as epitomized by the Freedman’s Bureau, which negotiated labor contracts for ex-enslaved people but failed to secure them their own land;Whereas the brutal overthrow of Reconstruction failed all Americans by failing to ensure the safety and security of African Americans and by emboldening States and municipalities in both the North and South to enact numerous laws and policies to stymie the socioeconomic mobility and political voice of freed Blacks, thus maintaining their subservience to Whites;Whereas Reconstruction, the civil rights movement, and other efforts to redress the grievances of marginalized people were sabotaged, both intentionally and unintentionally, by those in power, thus rendering the accomplishments of these efforts transitory and unsustainable, and further embedding the racial hierarchy in our society;Whereas examples of government actions directed against populations of color include—(1)the creation of the Federal Housing Administration, which adopted specific policies designed to incentivize residential segregation;(2)the enactment of legislation creating the Social Security program, for which most African Americans were purposely rendered ineligible during its first two decades;(3)the GI bill, which left administration of its programs to the States, thus enabling blatant discrimination against African American GIs;(4)the Fair Labor Standards Act of 1938, which allowed labor unions to discriminate based on race;(5)subprime lending aimed purposefully at families of color;(6)disenfranchisement of Native Americans, who, until 1924, were denied citizenship on land they had occupied for millennia;(7)Federal Indian Boarding School policy during the 19th and 20th centuries, the purpose of which was to civilize Native children through methods intended to eradicate Native cultures, traditions, and languages;(8)land policies toward Indian Tribes, such as the allotment policy, which caused the loss of over 90 million acres of Tribal lands, two-thirds of which were guaranteed to Tribes by treaties and other Federal laws, and similar unjustified land grabs from Tribes that occurred regionally throughout the late 1800s and into the Termination Era in the 1950s and 1960s;(9)the involuntary removal of Mexicans and United States citizens of Mexican descent through large-scale discriminatory deportation programs in the 1930s and 1950s;(10)the United States annexation of Puerto Rico, which made Puerto Ricans citizens of the United States without affording them voting rights;(11)racial discrimination against Latino Americans, which has forced them to fight continuously for equal access to employment, housing, health, financial services, and education;(12)the Chinese Exclusion Act of 1882, which effectively halted immigration from China and barred Chinese immigrants from becoming citizens of the United States, and which was the first instance of xenophobic legislation signed into law specifically targeting a specific group of people based on ethnicity;(13)the treatment of Japanese Americans, despite no evidence of disloyalty, as suspect and traitorous in the very country they helped to build, leading most notably to the mass incarceration of Japanese Americans beginning in 1942;(14)the conspiracy to overthrow the Kingdom of Hawaii and annex the land of the Kingdom of Hawaii, without the consent of or compensation to the Native Hawaiian people of Hawaii; and(15)the United States history of colonialism in the Pacific, which has resulted in economic, health, and educational disparities among other inequities, for people in United States territories, as well as independent nations with which it has treaty obligations;Whereas these governmental actions, among other government policies that have had racially disparate impacts, have disproportionately barred African Americans and other people of color from building wealth, thus limiting potential capital and exacerbating the racial wealth gap;Whereas research has shown that this persistent wealth gap has had a significant negative impact on other racial disparities, such as the achievement gap, school dropout rates, income gaps, home ownership rates, health outcome disparities, and incarceration rates;Whereas American civic leaders and foundations have spearheaded critical efforts to advance racial healing, understanding, and transformation within the United States, recognizing that it is in our collective national interest to urgently address the unhealed, entrenched divisions that will severely undermine our democracy if they are allowed to continue to exist;Whereas many of the most far-reaching victories for racial healing in the United States have been greatly enhanced by the involvement, support, and dedication of individuals from any and all racial groups;Whereas at the same time, much of the progress toward racial healing and racial equity in the United States has been limited or reversed by our failure to address the root cause of racism, the belief in the myth of a hierarchy of human value based on superficial physical characteristics such as skin color and facial features;Whereas the American institution of slavery, as well as other examples enumerated in this resolution, represents intentional and blatant violations of every American’s most basic right to a free and decent life;Whereas the consequences of these oppressions have cascaded for centuries, across generations, beyond the era of active enslavement, imperiling for descendants of slaves and other targets of oppression what should have otherwise been every American’s right to life, liberty, and the pursuit of happiness;Whereas more than 40 countries have reckoned with historical injustice and its aftermath through forming Truth and Reconciliation Commissions to move toward restorative justice and to return dignity to its citizens; andWhereas contemporary social science, medical science, and the rapidly expanding use of artificial intelligence and social media reveal the costs and potential threats to our democracy if we continue to allow unhealed, entrenched divisions to be ignored and exploited: Now, therefore, be itThat the Congress—(1)affirms on the 400th anniversary of the arrival of the first slave ship, the United States long-overdue debt of remembrance to not only those who lived through the egregious injustices enumerated above, but also to their descendants; and(2)proposes a United States Commission on Truth, Racial Healing, and Transformation to properly acknowledge, memorialize, and be a catalyst for progress toward jettisoning the belief in a hierarchy of human value, embracing our common humanity, and permanently eliminating persistent racial inequities.